Lacombe, J.
The complainant Huber is sole owner of letters patent No. 260,232. The complainant Boyle is sole owner of letters patent No. 255,485.. Huber is also exclusive licensee of Boyle’s patent. The defendant manufactures and sells machines which, it is alleged, infringe ■both patents. Defendant demurs for misjoinder of parties. The point raised is a new one, and in determining it the “court is governed by those analogies which seeip best founded in general convenience, and will best promote the administration of justice, without multiplying unnecessary litigation on the one hand,-or drawing suitors into unnecessary expenses *753on tbe other.” Hayes v. Dayton, 8 Fed. Rep. 704. The complainant Huber, if sole owner of both patents, could in a single suit enjoin an apparatus which infringed both. Noarse v. Allen, 4. Blatchf. 376. He is in fact the sole owner of the one, and, except for the payment of his royalties, entitled to the; whole beneficial interest in the other. As exclusive licensee, however, he is required to join the owner of the legal title. North v. Kershaw, 4 Blatchf. 70. It would, however, unnecessarily multiply expensive litigation to hold that the invariable consequence oí thus bringing in the owner must be to compel the complainant to bring two actions, instead of one, to suppress a single infringing apparatus. The demurrer is overruled.